Citation Nr: 9910760	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of cervical spine fracture, C6-7, on appeal from the initial 
grant of service connection, to include the issue of whether 
the reduction in disability rating by 10 percent for 
disability which pre-existed service was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and Dr. James Sexson


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 Hearing Officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which granted service 
connection for residuals of cervical spine fracture at C6-7 
on the basis of aggravation.  This condition was assessed as 
30 percent disabling pursuant to diagnostic criteria.  Ten 
percent was subtracted from the disability evaluation to 
account for the pre-service level of disability, resulting in 
the assigned 20 percent disability evaluation.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  There is no medical evidence showing that the veteran's 
cervical spine condition was disabling at the time of his 
entrance into service.

3.  The veteran's current residuals of his service-connected 
cervical spine fracture are severe limitation of motion, 
pain, functional loss, and vertebral deformity.

4.  The veteran does not have ankylosis of the cervical spine 
or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
disability rating in excess of that assigned on the initial 
grant of service connection for residuals of a cervical spine 
fracture, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The reduction by 10 percent of the veteran's evaluation 
for residuals of cervical spine fracture, C6-7, is not 
warranted.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 
C.F.R. §§ 3.322(a), 4.1, 4.2, 4.3, and 4.71a, Diagnostic 
Codes 5285 and 5290 (1998).

3.  The criteria for a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to a 30 
percent rating for severe limitation of motion for service-
connected residuals of cervical spine fracture, C6-7, and no 
more, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Code 5285-5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In May 1991, the veteran filed a claim for service connection 
for residuals of a neck injury incurred during basic training 
in approximately June 1951.  He indicated that he had had a 
prior neck injury in May 1947.  He submitted an x-ray report 
dated in September 1978 from Urban Medical Hospital, which 
indicated that there was evidence of a compression fracture 
of the vertebral body at C7 with some posterior displacement 
of the posterior fracture fragment.  The age of the fracture 
could not be determined.  He also submitted medical records 
from Brian Bothe, M.D., dated in August 1990.  The veteran 
sought treatment from Dr. Bothe for neck pain.  He reported a 
past medical history of cervical fractures in 1947 and 1951.  
Examination showed severe limitation of motion of the 
cervical spine with the only plane of rotation being in 
anterior flexion.  The veteran had virtually no extension and 
severely limited left and right axial rotation and left and 
right flexion.  There was moderate spasm of the trapezius 
muscles in the cervical paraspinals bilaterally with trigger 
point activity.  The neurological examination was normal, 
including reflexes, sensation, and motor testing, with the 
exception of the extensor digiteris [sic] which were 4/5 and 
equal bilaterally.  X-rays of the cervical spine showed 
hyperlordosis, which did not come to full straightness even 
on flexion views.  The C7 vertebral body appeared abnormal.  
Dr. Bothe's impressions included neck pain probably secondary 
to C7 fracture and degenerative joint disease. 

In August 1991, the veteran underwent a VA examination.  He 
stated that he was in a motor vehicle accident in 1947, and 
he fractured one of the cervical vertebrae.  He stated that 
this got better, but he reinjured it the same way during 
service.  This also improved, but he later began to 
experience pain.  Range of motion for his cervical spine was 
forward flexion to 25 degrees, extension to 15 degrees, 
lateral flexion to 30 degrees on the left and 25 degrees on 
the right, and rotation to 30 degrees.  There was slight pain 
on pressure, but no muscle spasm.  Reflexes in the upper 
extremities were 3+.  There was no atrophy, weakness, 
fasciculations, or sensory loss.  X-rays showed accentuated 
cervical lordosis and findings consistent with old fracture 
of C7.

The RO could not obtain the veteran's service medical 
records.  It is assumed that these records were destroyed 
during a fire at the National Personnel Records Center in 
1973.  He submitted several lay statements regarding the 
inservice injury to his neck.  He submitted a statement 
indicating that he injured his neck during his first month of 
basic training.  He was doing push-ups when he felt sharp 
pain in his neck and fell to the ground paralyzed.  He stated 
that he was hospitalized for approximately two months and 
placed in traction.  The National Personnel Records Center 
was able to locate morning reports and daily sick reports.  
These records showed that the veteran was hospitalized from 
May 31 to July 26, 1951.  

A letter from Kimberly Gibson, M.D., dated in July 1992 
indicated that the veteran had herniated discs in his back.  
He had very limited rotation of the head and neck, with none 
backward and 20 percent side-to-side.  She indicated that he 
had broken his neck in 1947 and 1951.  The report of magnetic 
resonance imaging (MRI) of the cervical spine conducted in 
June 1992 showed that the veteran had fusion of C6-7 due to 
trauma with posterior subluxation of C7 on C6 and a Gibbus 
deformity producing compression of the spinal cord, 
especially by the posterior superior aspect of C7 midline.  
No abnormalities were seen in the cord at the C6-7 level. 

In August 1995, the veteran had a personal hearing at the RO.  
He testified that he told the doctor during his induction 
examination that he had previously injured his neck and was 
told that he would be all right as long as he could fire a 
weapon.  He maintained that he injured his neck during 
service while doing push-ups.  His brother testified that he 
recalled the family receiving a letter, which indicated that 
the veteran had broken vertebrae "over the old cause."  The 
veteran testified that he remained in service until 1953 in a 
transportation unit, and he continued to experience neck pain 
and stiffness.  Although he continued to experience neck pain 
after service, he did not seek treatment for several years.  
He had been told his condition was inoperable and something 
he had to live with.  

With respect to the neck injury in 1947, the veteran 
testified that he did not know if he fractured his neck at 
that time.  Dr. Rhodes had treated him.  He was not 
hospitalized, but confined to bed at home.  He did not recall 
Dr. Rhodes taking x-rays, but he was treated at Cummings 
Hospital 3-4 months after the accident, and x-rays might have 
been conducted at that facility.  He underwent physical 
therapy at Cummings Hospital.  He remembered that it took a 
long time to recover, and he was not able to work on the farm 
like his brother could.  He was limited in things he could 
do.  

The RO obtained the veteran's medical records from Cobb 
Medical Center, where he underwent physical therapy from 
October to December 1992 for thoracic strain after a motor 
vehicle accident.  Only the thoracic spine was treated.  The 
RO requested his medical records from Cummings Hospital, now 
renamed Baptist North Hospital, but they were unable to 
locate any records.  The RO also requested his medical 
records from Dr. Gibson, but the reply indicated that Dr. 
Gibson was no longer at that facility, and the veteran's 
records would be wherever he had them transferred.  The RO 
also requested his records from Dr. Rhodes, but the request 
was returned by the United States Postal Service due to an 
insufficient address.

The RO obtained the veteran's medical records from Cobb 
Internal Medicine covering the period March to August 1992.  
In May 1992, he was treated for complaints of back pain, and 
the progress note discussed his thoracic and lumbar spines.  
In June 1992, it was noted that a MRI showed disease in the 
neck secondary to previous fractures.

In November 1995, the veteran underwent a VA examination.  
The reported history was consistent with that discussed 
above.  It was also noted that he had reinjured his neck in 
an automobile accident in 1992.  Examination showed that he 
had marked limitation of motion of the neck.  Range of motion 
was forward flexion to 5 degrees, extension to 5 degrees, 
rotation to 10 degrees, and lateral flexion to 5 degrees 
bilaterally.  The upper limbs were well muscled despite the 
veteran's neck condition.  He did have limited range of 
motion of the shoulders.  There was fairly good grip strength 
bilaterally.  There was no evidence of muscle atrophy or 
circulatory disturbance.  The examiner stated that there were 
no neurological deficits.  It was noted that the neck injury 
incurred prior to service might have made the veteran 
susceptible to the neck trauma incurred in 1951.  The 
examiner concluded that the veteran's neck condition was 
aggravated by military service and, therefore, service 
connection should be granted.  The diagnosis was post-
traumatic fusion of C6-7 with significant limited range of 
motion of cervical vertebrae, disabling. 

A letter from Dr. Gibson dated in April 1993 indicated that 
she had examined the veteran several times and found that he 
had only 20 percent side-to-side rotation of the neck and 
virtually no flexion or extension.  The MRI of the neck, 
which showed fusion of C6-7, as discussed above, had been 
conducted prior to the veteran's involvement in a motor 
vehicle accident, which was in September 1992.  

A Hearing Officer's decision of April 1996 granted service 
connection for residuals of fracture of C6-7 on the basis of 
aggravation by resolving any reasonable doubt in the 
veteran's favor.  It was noted that the veteran had fractured 
his cervical spine prior to service, and Diagnostic Code 5285 
assigned a minimum evaluation of 10 percent for vertebral 
fracture.  The Hearing Officer determined that the veteran, 
therefore, had 10 percent disability of the cervical spine 
prior to service.  The current medical evidence showed severe 
limitation of motion, which was evaluated as 30 percent 
disabling under Diagnostic Code 5290.  Subtracting the 10 
percent assigned for pre-service disability pursuant to VA 
regulations, he was assigned a 20 percent disability rating.  

The veteran disagreed with this determination, and submitted 
additional medical evidence.  In November 1996, James Sexson, 
M.D., addressed a letter to VA on the veteran's behalf.  He 
stated that he had never examined a patient who deserved 
full, total service-related disability more than the veteran.  
He indicated that he had served in the Medical Corps of the 
United States Air Force, and one of his primary duties was 
serving on disability boards.  He stated that he was shocked 
that the veteran had been unsuccessful in obtaining full 
benefits, and he surmised that the veteran's kind, 
cooperative manner and the fact that he endured so much 
without complaint, had conveyed the false impression that he 
was not suffering.

Dr. Sexson indicated that the veteran had sustained a neck 
injury in 1947, perhaps a broken cervical spine, which had 
certainly made him more vulnerable to the subsequent injuries 
that he received during service.  Dr. Sexson stated that the 
veteran suffered a terrible accident in May 1951 that 
severely fractured his neck, and he then went on to a 
"painful tour of duty" after many weeks of traction.  It 
was indicated that the veteran then had "a life that ha[d] 
been filled with pain every single day since the accident IN 
THE SERVICE IN 1951."  The veteran had not complained much, 
either to his doctors or VA, because he did not want to 
become addicted to pain medication.  The veteran's condition 
had recently worsened now that degenerative joint disease 
(arthritis) had set in because of the accident during 
service.  The motor vehicle accident in 1992 "jarred him 
up" some, but did not alter the underlying disease 
(herniation, fractures, and arthritis) that was set in motion 
by the service accident.

Dr. Sexson enclosed a copy of the most recent examination of 
the veteran that he had performed in early November 1996.  
The veteran was evaluated for his complaints of constant neck 
and back pain.  He reported incurring some sort of a neck 
fracture in an automobile accident in about 1947.  The 
veteran indicated that while in basic training, he suffered a 
"horrendously severe and terrible accident" that again 
fractured his neck.  Dr. Sexson tried to ask the veteran 
about how the accident occurred, but it had been so long that 
it was difficult to ascertain the details.  The veteran 
discussed his inservice hospitalization, consisting of many 
weeks of traction.  The veteran stated that he was then in an 
automobile accident in 1992, but that MRIs and x-rays done at 
that time showed that his basic situation had not changed.  
Apparently he was just "jarred" by the accident, and the 
accident did not cause any new fractures or herniation.  

The veteran complained of increasing pain.  He reported that 
any sort of movement of his body would provoke almost 
constant pain from his left popliteal area all the way to the 
top of his skull.  He tried to avoid those movements that 
would bring about increased pain, but these were almost 
unavoidable in everyday life.  He stated that he had almost 
no movement backwards of his neck.  At one point, apparently 
a Dr. Kimberly Gibson had evaluated his neck and found that 
he had approximately 15 percent side-to-side movement, but 
the veteran thought that even this had recently decreased.  
He stated that he could not raise his arms above his head 
without almost lancinating pain in his neck.  Any movement of 
the neck caused pain.  He indicated that he could not lift 
objects heavier than about two pounds without pain.  Rotary 
movements of the shoulders and flexion and extension at the 
shoulders also caused pain.  He occasionally had some 
electric shock-like pain in his arms, but apparently the 
electric shock pain in his left arm was less than that in his 
left leg.  With all of these pains, it was almost impossible 
for him to obtain a good night's rest.  

Dr. Sexson indicated that the latest studies he had were MRIs 
of the veteran's cervical spine conducted in May 1992.  The 
results of this MRI are discussed above.  Upon examination, 
the veteran appeared to be in pain.  He had some mild 
palpable paracervical spasm in the occipital area in the 
cervical spine.  He had almost no motion in any direction for 
his neck.  Manipulation of his neck in any direction caused 
severe lancinating pain.  His cervical spine creaked, and 
there were audible crackles in the room with any attempted 
painful movement.  There did not appear to be any sensory 
decrements in his left arm.  He had good grip strength, but 
the effort caused pain in his neck.  His pulses were full and 
equally palpable in his upper extremities.  He appeared to 
have good motor skills, with limitations due to pain.  

Dr. Sexson stated that the veteran was one of the most 
remarkable, brave, and stoic individuals he had met.  The 
veteran had almost constant, severe pain in his entire spine 
from the cervical region all the way through to his sacrum.  
The limitations in movement were almost too numerous to 
mention.  He had numerous herniations and subluxations in his 
spine, and he had severe degenerative joint disease, 
especially of the spine.  Dr. Sexson stated that he was 
certainly convinced that these injuries were service related, 
and he would assist the veteran in obtaining disability.

In his substantive appeal, the veteran maintained that he was 
entitled to a 100 percent disability rating.  He submitted 
another letter from Dr. Sexson dated in April 1997, which was 
consistent with the prior letter discussed above.  It was 
noted that the most recent examination of the veteran in 
April 1997 had shown that he continued to experience severe 
neck pain, almost total immobility of the cervical spine, and 
hand and arm pains.  

In August 1997, the veteran had a personal hearing at the RO.  
When questioned as to his daily activities, the veteran 
stated that he tried to walk some, maybe exercise a little, 
but nothing too strenuous.  He stated that he could not raise 
his hands above his head.  He stated he had constant pain 
that had recently increased in severity.  His wife testified 
that he experienced constant pain and did not sleep much at 
night due to pain.  She had to help him bathe and dress.  She 
stated that sometimes he could not move his left arm.  He was 
able to eat on his own.  The veteran testified that he had 
not worked since 1990 and was receiving Social Security 
disability benefits. 

Dr. Sexson testified on the veteran's behalf.  He stated that 
the veteran showed severe evidence of cord involvement from 
his cervical spine injury.  He had last examined the veteran 
the prior week.  He could not raise his arms above the 
horizontal.  He had markedly decreased reflexes bilaterally, 
but more so on the left side.  The cervical spine involvement 
extended upwards in the back of the head and caused almost 
complete muscle tension in that area.  Dr. Sexson stated that 
the veteran had complete ankylosis of the spine and could not 
move his head in any direction.  He later stated that prior 
x-rays had shown complete ankylosis of the cervical spine and 
fusion.  He stated that the veteran and his wife had 
indicated to him in prior appointments that the veteran spent 
his day essentially bedridden.  Dr. Sexson indicated that the 
veteran was very brave and did not often express the extent 
of his pain.

The veteran and his representative disagreed with the RO's 
determination that he had 10 percent disability of the 
cervical spine prior to service.  The veteran stated that he 
was sure x-rays had not been done at that time, and the only 
treatment he received was bed rest.  He did do some therapy 
at Cummings, but not many treatments.  Dr. Sexson stated that 
it was unfair to deduct "points" due to the pre-service 
injury when there was no evidence that it existed other than 
the veteran's remembrance of it.  

The veteran submitted a report of examination completed by 
Dr. Sexson in August 1997.  It was noted that the cervical 
spine disease caused by the inservice fractures had resulted 
in complete disability and an almost bedridden condition.  
The veteran's wife stated that he did not lie in the bed, but 
was instead forced to lie on the couch almost all day long.  
He was often unable to sleep because almost any attempted 
movement of the neck caused pain.  There had been severe 
worsening of his symptoms over the past year.  His wife 
reported that he often yelled out in pain with minimal 
attempts at movement.  He was totally unable to carry out any 
meaningful sort of life.  It was indicated that the cervical 
pain was the entire cause of his disability.  It was 
noticeable when the veteran entered a room that he moved very 
slowly and was totally unable to move his head.  He stated 
that he was forced to "hunch" his shoulders to prevent 
constant sharp pain.  From the neck injury and the almost 
total ankylosis of his cervical spine, he has pain in his 
shoulders, occipital area of the head, and upper arms.  He 
reported frequent total paralysis of the left arm, in that if 
he did not attempt to move his neck (thus exacerbating the 
pain), he lost all sensation and feeling in both arms, but 
more particularly the left.  He reported inability to lift 
his hands and arms above the midline.  Reaching out caused 
wincing pain.

Upon examination, the veteran's chin was displaced about 20 
degrees downward from the horizontal plane.  Any attempt to 
lift his chin above midline elicited pain and increased his 
pulse.  Dr. Sexson could not move the veteran's chin in any 
direction more than 10 degrees.  Side-to-side movement of his 
head was impossible.  He could not turn his head to the right 
more than about four centimeters or approximately 25 degrees, 
and there were similar findings upon turning his head to the 
left.  He was unable to reach out without pain.  Dr. Sexson 
could not raise the veteran's arms above horizontal.  Dr. 
Sexson could not himself move the veteran's neck at all in 
any direction.  The neurological examination showed deep 
tendon reflexes were hypoactive in the left arm and slightly 
decreased versus the right arm.  He had decreased muscle 
strength in both arms.

Dr. Sexson concluded that the veteran was completely and 
essentially bedridden from cervical spine disease as result 
of fractures during service.  He had severe chronic pain with 
even the most minimal neck and upper chest movements, and he 
also had pain at rest.  It was indicated that he had complete 
ankylosis and fusion of cervical spine.  He had left arm 
hypesthesia.  He was developing poor muscle strength in the 
upper extremities.  It was Dr. Sexson's opinion that the 
veteran deserved 100 percent disability benefits.

The RO obtained the veteran's medical and adjudication 
records from the Social Security Administration.  In addition 
to Social Security's decision, these records consisted of Dr. 
Gibson's treatment records, including the 1992 MRI report; 
copies of the 1992 and 1993 letters from Dr. Gibson; copies 
of treatment records from Dr. Bothe; treatment records from 
Gary Kaufman, M.D., dated in 1992; a letter from Dr. Kaufman 
dated in 1992; treatment records from the Orthopaedic and 
Fracture Center covering the period April 1981 to May 1983; 
and treatment records from an unidentified physician dated in 
1990.  The Social Security Administration determined that the 
veteran was disabled as of August 1990 due, in part, to the 
residuals from his cervical fractures, including neck pain 
and limitation of motion.  

The treatment records from the Orthopaedic and Fracture 
Center regarded treatment for a low back condition.  It was 
noted that the veteran had had a significant prior injury to 
his neck but nothing recent.  The treatment records from an 
unidentified physician dated in 1990 contained no information 
regarding the cervical spine.  The records from Dr. Kaufman 
were dated from September to December 1992 and primarily 
regarded treatment for the veteran's thoracic spine.  

A letter from Dr. Kaufman to Dr. Gibson dated in September 
1992 indicated that the veteran reported injuring his neck in 
a motor vehicle accident in 1947, breaking his neck during 
service, and subsequently having a full recovery.  It was 
noted that he had lived a very normal lifestyle, other than 
decreased range of motion, and had not had much of a problem.  
He reported having a history of intermittent, chronic 
problems of increasing and decreasing duration until a recent 
motor vehicle accident.  Since that time, he had increasing 
neck pain, which he described as fairly severe.  He also had 
had some intermittent numbness of the right arm.  Examination 
showed decreased flexion and extension with reasonably good 
rotation.  The motor examination showed no focal weakness.  
The sensory examination showed spotty decreased pinprick in 
the upper extremities, but no clear-cut dermatomal loss.  
Deep tendon reflexes were symmetric and slightly more brisk 
in the lower extremities.  It was noted that the MRI of the 
cervical spine showed no fresh trauma.  There was a well-
healed fracture.  The MRI preceded the recent motor vehicle 
accident, as the veteran had been having some increasing 
symptomatology of an intermittent nature at that time.  X-
rays of the cervical spine taken in September 1992 showed an 
old fracture of the C7 vertebral body and anterolisthesis of 
C6 on C7 with kyphotic angulation of the cervical spine.  A 
bone scan on the same date showed fusion of C6 and C7 with a 
possible mild bony contusion in the right uncovertebral 
joint.  There was no evidence of fracture.

Some of Dr. Gibson's treatment records were copies of medical 
evidence received from Cobb Internal Medicine, as discussed 
above.  On September 2, 1992, the veteran was involved in a 
motor vehicle accident.  He indicated that he had some 
tightness in his neck muscles.  He had tenderness along the 
cervical spine.  One week later, Dr. Gibson indicated that 
the recent motor vehicle accident had worsened the veteran's 
cervical disease.  He continued to complain of neck pain.  
One week later, Dr. Gibson stated that the veteran had severe 
underlying cervical degenerative disc disease and was status 
post a motor vehicle accident that had aggravated this.  
Other physicians had concluded that he likely had a severe 
cervical strain with possible spinal cord contusion, and this 
would take time to improve.

In February 1998, the veteran underwent a VA examination.  
The examiner reviewed the entire claims file.  The veteran 
reported involvement in a motor vehicle accident in 1947, 
where he was a passenger ("standing on the running board") 
on a truck.  The truck went off the road, into a ditch, and 
the veteran was thrown off the truck with multiple injuries.  
At that time, the main injury was to the neck, and he was 
seen by Dr. H.O. Rhodes.  When asked what the diagnosis was, 
he indicated that he did not really know and he did not think 
he was told the diagnosis.  The examiner noted that review of 
the claims file showed that the veteran had reported 
fracturing his neck in this accident to many physicians, 
including prior VA examinations.  He stated that he had cuts 
and bruises.  He indicated that he did not seek any medical 
treatment from 1947 to 1951.  

The veteran stated that in May 1951, during the initial 
exercise training program, he was getting ready to do push-
ups and "while falling from standing poses onto the ground 
to do the push-ups" he felt paralyzed.  He was reportedly 
hospitalized for an extended period of time and underwent 
traction treatment only.  He was also given some medication.  
He reported no specialized testing was done.  He stated that 
he did not seek any medical treatment for his neck problem 
from 1953 until 1988, but he continued to have pain.  He 
indicated that there was not a single day that he did not 
have pain.

The veteran stated that the first post-service visit to a 
physician was in 1987 or 1988, and he did not know the name 
of that physician, who was an orthopedic surgeon.  At that 
time, he underwent physical therapy and took medication for 
2-3 months.  He denied incurring any injuries during this 
period of time, but the examiner noted that the claims file 
showed that the veteran had sustained work-related injuries 
to the low back during that time period.  The veteran 
indicated that he sought treatment from the orthopedic 
surgeon for low back, mid-back, and neck problems.  He 
indicated that x-rays were conducted at that time.  The 
veteran indicated that he also received treatment from a 
neurosurgeon in 1987 or 1988 and from Doctors Schlacter and 
Kaufman from approximately 1989 until 1991.  He reported 
undergoing x-rays and physical therapy and taking 
medications.  He indicated that the physical therapy was for 
"the top joints" and lasted for one year.

The veteran indicated that he was involved in a motor vehicle 
accident in 1991, where he was a restrained front-seat 
passenger in a car that was involved in a multi-car accident 
(three car accident) at a traffic light.  The car that the 
veteran was in was reportedly at a full stop at a traffic 
light and in a chain reaction automobile accident.  His car 
was rear-ended, and he experienced injury to the back.  At 
that time, he started seeing Dr. Kimberly Gibson and 
underwent x-rays at DeKalb General Hospital.  He indicated 
that he had undergone MRIs of the cervical, thoracic, and 
lumbosacral spines.  He was then treated until 1996 and saw a 
physician 10-12 times per year due to his back problem.  He 
indicated that he was treated several times with cortisone 
shots in the buttocks area, as well as local trigger point 
areas (pointing to the level of T9-10) on both sides of the 
dorsal spine.  He also received some medications.  He denied 
receiving any injection to the neck or lumbosacral spine 
areas.

The veteran indicated that he started seeing Dr. Sexson 11/2 to 
2 years earlier.  He has not seen any specialists for his 
spinal condition between 1991 and one week before the 
examination.  At that time, he saw an orthopedic surgeon, Dr. 
Neil Negrin, for pain in the knees and the legs.  Dr. Negrin 
gave him a cortisone shot to the right knee and medications.  
Dr. Sexson had also injected the left knee and left heel on 
one occasion.

The veteran complained of almost continuous neck pain, with a 
feeling of a "heavy head."  He also complained of decrease 
in the range of motion.  He stated that he had "very little 
head travel."  On further questioning, he also complained of 
tingling and numbness of both upper extremities, worse distal 
to the elbows and hands, for the past six or eight years.  He 
indicated that this had really worsened over the past year.  
The veteran's wife indicated that he kept rubbing his hands 
on multiple objects.  She stated that this was because of the 
pain, but the veteran reported that it was because of the 
tingling and numbness.  He stated that at times he could not 
move his upper extremities at the shoulder, lasting anywhere 
from several hours to several days.  His wife had to do 
massage and heat therapy, with good improvement in his 
symptoms.  This had occurred about 4-5 times in the last 
year, and it had started in the last year only. 

The veteran also complained of inability to raise the arms, 
but he did not know how long he had had this problem or what 
brought this problem on.  He reported that this had also 
worsened.  He indicated that no investigations had been done 
on the shoulder to find out why he could not move his 
shoulder.  He denied any pain in the joint areas (i.e., in 
the shoulders, elbows, wrists, or small joints of the hands).  
He did complain of pain in the fingers of the right hand of 
8-9 years' duration.  He denied ever having EMG 
(electromyograph) or nerve conduction studies.  He indicated 
that he was unable to hold more than 15 pounds in either 
hand.

The examiner indicated that the veteran was not observed to 
be in any pain.  He was observed walking in the hallway 
before his name was called for the examination.  He was not 
using any assisting devices to help with his gait.  His gait 
and posture were normal.  He was able to get in and out of 
the waiting room chair, on and off the examining table, and 
dressed and undressed without any pain, discomfort, 
hesitancy, or slowness.  During the 21/2-hour examination, he 
did get off the examining table a couple of times, as if he 
were uncomfortable sitting in one position.  

The veteran had dorsal kyphosis with a short neck.  It was 
noted that he had a hard time lying down during the 
examination because of dorsal kyphosis.  His wife had to put 
her purse and a towel underneath his head to make him lie 
down.  Examination of the cervical spine showed no localized 
tenderness or muscle spasm.  There was no tenderness on deep 
palpation to the cervical area.  The veteran did have marked 
localized tenderness on percussion of the thoracic spine.  
Range of motion for the cervical spine was flexion to 40 
degrees, extension to zero degrees, lateral rotation to 15 
degrees, and lateral flexion (tilt) to 5 degrees on the right 
and 10 degrees on the left.  Examination of the shoulders 
showed no localized tenderness, swelling, or effusion.  The 
veteran did have markedly decreased range of motion for the 
upper extremities.  The neurological examination was intact.  
The sensory examination was normal.  Strength was almost 5/5, 
except grip strength was between 4-5/5.  

The diagnosis was fracture of the cervical spine.  The 
examiner indicated that he would choose the initial injury in 
1947 as the one more likely to injure the cervical spine.  
The examiner concluded that it was inconceivable that the 
injury now shown by MRI was secondary to the injury incurred 
when the veteran was getting ready to do push-ups, especially 
when compared to the injury where the veteran was thrown off 
a truck.  The examiner then noted the veteran's additional 
injuries at the work place and in a motor vehicle accident.  
His symptoms of numbness and tingling in the upper 
extremities could very well be from the fracture at C6-7, 
degenerative disc disease, and osteoarthritic changes on the 
spinal x-rays and MRI.  EMG and nerve conduction studies were 
pending.  The examiner concluded that the veteran was much 
more symptomatic from thoracolumbar spinal pain and 
discomfort than his cervical condition.  A cervical spine MRI 
showed fusion of C6-7 due to trauma with posterior 
subluxation of C7 on C6, and gibbus fluorescing of 
compression of the spinal cord, especially by the posterior 
superior aspect of C7 in the midline.  

X-rays of the veteran's cervical spine were obtained in 
February 1998 and repeated in April 1998.  There was no 
evidence of acute injury or destructive process.  There was 
complete obliteration of the disc space at C6-7 consistent 
with the clinical history of previous fusion.  The remaining 
disc spaces were well preserved.  There were extensive 
degenerative changes of the facet joints on the right at the 
level of C3-C6 and on the left at the level of C4-5.  There 
was, however, no significant encroachment on the foramina or 
the spinal canal.  The pedicles were intact.  The soft 
tissues were unremarkable.  X-rays of the shoulders showed 
degenerative changes bilaterally in the acromioclavicular 
joint.

In April 1998, the veteran underwent EMG and nerve conduction 
studies.  Upon examination, he had marked decreased range of 
motion of the cervical spine, with approximately 10 degrees 
of motion in all planes.  He had pain to palpation of the 
cervical paraspinal muscles, as well as the trapezius and 
rhomboid muscles.  The neurological examination showed 
essentially 5/5 motor strength in the upper extremities 
except decreased intrinsic strength was 4/5 bilaterally and 
thenar was 4/5 bilaterally.  The sensory examination of the 
upper extremities was normal.  Reflexes were 1+ and mildly 
more active on the left.  The results showed that the veteran 
had mild to moderate chronic polyneuropathy with predominant 
axonal sensory involvement throughout and motor involvement 
in the lower extremities.  He had severe neck pain with 
evidence of severe myofascial involvement.  The VA examiner 
reviewed these results and indicated that they showed 
polyneuropathy, not radiculopathy. 


II. Legal Analysis

A.  General

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his cervical spine disorder; therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a hearing in accordance with his request.  There is no 
indication of additional medical records that the RO failed 
to obtain.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service or whether it is 
determined upon the evidence of record to have existed at 
that time.  38 C.F.R. § 3.322(a) (1998).  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  Id.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  Id.

B.  Deduction for Pre-Service Disability

The veteran is currently rated as 20 percent disabled for 
residuals of cervical spine fracture under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5290, reflecting an assessed disability 
evaluation of 30 percent, with 10 percent deducted for pre-
existing disability level.  The disability level of 30 
percent represents 20 percent for limitation of motion 
(Diagnostic Code 5290) and 10 percent for demonstrable 
deformity of a vertebral body (Diagnostic Code 5285).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  Id.  The 
hyphenated diagnostic code in this case indicates that the 
service-connected cervical spine disorder is rated based on 
the conditions of residual of fracture of the vertebra under 
Diagnostic Code 5285 and limited motion of the cervical spine 
under Diagnostic Code 5290.

Diagnostic Code 5285 for residuals of fracture of vertebra 
provides a 100 percent disability rating where there is cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Diagnostic Code 5290 for limitation of cervical spine 
motion provides a 10 percent disability rating for slight 
limited motion, a 20 percent disability rating for moderate 
limited motion, and a 30 percent disability rating for severe 
limited motion.  Diagnostic Code 5287 for ankylosis of the 
cervical spine provides a 30 percent disability rating for 
favorable ankylosis and a 40 percent disability rating for 
unfavorable ankylosis. 

The 1996 Hearing Officer's decision indicated that the 
assigned 20 percent disability rating was based on severe 
limitation of cervical spine motion under Diagnostic Code 
5290, and that the 20 percent evaluation reflected deduction 
of 10 percent for pre-existing level of disability.  The 1998 
rating decision, however, indicated that the assigned 20 
percent disability rating was based on moderate limitation of 
cervical spine motion under Diagnostic Code 5290 at 20 
percent and residuals of fracture of vertebra under 
Diagnostic Code 5285 for 10 percent, again deducting 10 
percent for the pre-service degree of disability.  Both 
determinations were to the effect that the veteran fractured 
his cervical spine before service in 1947, and Diagnostic 
Code 5285 assigned a minimal evaluation of 10 percent for 
vertebral fracture.  On that basis, 10 percent of the 
disability was found to have pre-existed service.

There is no medical evidence of record regarding the nature 
and severity of the veteran's pre-service injury to his 
cervical spine.  Attempts to obtain such evidence have been 
futile.  The determination that he fractured his cervical 
spine prior to service was based solely on his statements and 
on the VA medical examiner's assessment in 1998 of the 
likelihood of such a fracture occurring in the motor vehicle 
accident the veteran described before service versus his in-
service injury doing push-ups.  The veteran is competent to 
report that he incurred an injury to his cervical spine prior 
to service.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His statements are therefore not enough to 
support a determination that he fractured his cervical spine 
prior to service.  

Furthermore, there is no medical evidence indicating the 
degree of disability the veteran had from the pre-service 
injury to his cervical spine when he entered service.  His 
statements indicate that he recovered from this injury, but 
he had some physical limitations, such as difficulty working 
on a farm.  Even accepting the veteran's statement that he 
fractured his neck prior to service as true, the RO was 
incorrect that residuals of such an injury are assigned a 
minimum disability rating of 10 percent.  Diagnostic Code 
5285 indicates that the minimum 10 percent disability rating 
will be assigned for demonstrable deformity of vertebral 
body.  There are no x-ray reports prior to the veteran's 
entry into service indicating that such deformity existed.  
The first x-ray report of record is from 1978, and it is 
impossible to determine whether the deformity demonstrated at 
that time was due to the alleged pre-service cervical 
fracture or the inservice cervical fracture.  In light of the 
veteran's testimony regarding his physical limitations, it is 
possible that he had limited motion of the cervical spine 
prior to his entry into service.  However, there is no 
medical evidence upon which to determine the severity of such 
limitation.  VA regulations clearly state that if the degree 
of disability that existed at the time of entry into service 
is not ascertainable, no deduction will be made.  
Accordingly, reduction of the evaluation of the veteran's 
cervical spine disability by 10 percent for disability which 
pre-existed service is not warranted, since it cannot be 
ascertained, with any certainty, the severity of this 
disorder prior to the veteran's entry into military service.  
Having found that the reduction in the evaluation of the 
veteran's cervical spine disability by 10 percent for 
disability which pre-existed service was improper, the 
veteran's cervical spine disability should thus have been 
rated as 30 percent disabling.  The remaining question is 
whether he is entitled to a rating in excess of 30 percent.


C.  Higher Rating Consideration

The 1996 Hearing Officer indicated that the following was 
normal, or full, range of cervical spine motion:  flexion to 
65 degrees, extension to 50 degrees, rotation to 55 degrees, 
and lateral flexion to 40 degrees.  The evidence shows the 
following ranges of motion for the veteran's cervical spine 
between 1990 and 1998: 

Date
Flexion
Extension
Rotation
Lateral 
flexion
August 1991
25
15
30
30 left/25 
right
November 
1995
5
5
10
5 
bilaterally
February 
1998
40
0
15
10 left/5 
right
April 1998
10
10
10
10 
bilaterally

Although he did not provide numerical ranges of motion, Dr. 
Bothe indicated in August 1990 that the veteran had severe 
limitation of motion of the cervical spine with the only 
plane of rotation being in anterior flexion.  He had 
virtually no extension and severely limited left and right 
axial rotation and left and right flexion.  Dr. Gibson also 
did not provide numerical ranges of motion, but she indicated 
in July 1992 that the veteran had very limited rotation of 
the head and neck, with none backward and 20 percent side-to-
side.  Dr. Kaufman stated in 1992 that the veteran had 
decreased flexion and extension with reasonably good 
rotation.  

The evidence from Dr. Sexson is contradictory regarding the 
veteran's limitation of cervical spine motion.  Dr. Sexson 
indicated that the veteran had "almost no motion in any 
direction for his neck" and "almost total immobility of the 
cervical spine."  Dr. Sexson also diagnosed complete 
ankylosis of the spine.  However, upon examination in 1997, 
the veteran could turn his head to the right and left 
approximately 25 degrees.  Side-to-side movement of his head 
was impossible.  

The medical history of the veteran's cervical spine condition 
shows an overall decline in range of motion between 1991 and 
1998.  It is important to note that severe limitation of 
cervical spine motion was documented prior to the motor 
vehicle accident in 1992.  According to normal range of 
cervical spine motion as defined by the RO, the current range 
of motion findings continue to show severe limitation of 
motion overall.  Although there has been some improvement in 
flexion, the degree of limitation of lateral flexion and 
rotation has increased, and the veteran has little to no 
ability to move his cervical spine in extension.  Therefore, 
the evidence warrants assignment of a 30 percent disability 
rating under Diagnostic Code 5290.  This is the maximum 
schedular evaluation available under Diagnostic Code 5290.

As discussed above, ankylosis of the cervical spine is 
evaluated under Diagnostic Code 5287.  The United States 
Court of Veterans Appeals (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran does have fusion of C6 and C7 due to 
trauma.  Contrary to Dr. Sexson's conclusion, however, the 
veteran does not have ankylosis or immobility of the cervical 
spine.  He does have cervical spine range of motion, albeit 
severely limited.  Therefore, an increased rating under 
Diagnostic Code 5287 is not warranted.

In determining the appropriate rating for the veteran's 
cervical spine condition, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

In this case, there is no doubt that the veteran experiences 
functional loss.  He clearly has pain with motion of the 
cervical spine, which is likely to increase significantly 
during flare-ups.  The RO determined that some of this pain 
and functional loss was attributable to post-service causes, 
such as the September 1992 motor vehicle accident.  However, 
the evidence does not warrant this conclusion.  The medical 
evidence from 1990 to September 1992 showed that the veteran 
had symptoms of functional loss and pain on motion prior to 
the motor vehicle accident.  It is true that Dr. Gibson 
concluded that the motor vehicle accident aggravated the 
veteran's underlying cervical spine disease.  The extent of 
this aggravation, however, cannot be medically determined.  

The VA examiner in 1998 concluded that the veteran's current 
neck condition was more likely due to the reported pre-
service neck injury than the inservice neck injury.  Such a 
conclusion is conjecture, although it is an educated one, 
since, as the examiner readily admitted, there are no medical 
records regarding the veteran's pre-service neck injury or 
his inservice neck injury upon which to base such a 
determination.  This opinion is also not relevant to the 
issue at hand.  The veteran was granted service connection 
for residuals of a cervical spine fracture, with resolution 
of reasonable doubt in his favor.  The relevant issue now is 
the degree of disability from his service-connected disorder, 
with any deductions made for pre-service disability, if 
appropriate.  The VA examiner's opinion did not address this 
issue.

Regardless, the veteran's evaluation is for a severe level of 
limitation of motion of the cervical spine, which results in 
a certain level of functional loss.  The 30 percent 
disability rating adequately compensates the veteran for his 
limitation of motion, pain, and functional loss.  The 
Schedule only provides a disability rating in excess of 30 
percent if there is ankylosis of the cervical spine.  As 
discussed above, the veteran does not have ankylosis of the 
cervical spine. 

However, the Schedule does provide an additional 10 percent 
disability rating for demonstrable deformity of a vertebral 
body under Diagnostic Code 5285.  The evidence clearly shows 
deformity at C6-7, and it is impossible to determine whether 
this deformity is the result of the pre-service neck injury 
or the service-connected neck injury.  Therefore, resolving 
any reasonable doubt in his favor, the veteran is entitled to 
an additional 10 percent disability rating under Diagnostic 
Code 5285.  

The Board has considered whether a higher disability rating 
under Diagnostic Code 5285 is applicable.  At no time has a 
medical professional indicated that the veteran has abnormal 
mobility of the cervical spine, as opposed to limitation of 
motion, or that it is necessary that he wear a jury mast or 
long leg braces.  The MRI in 1992 showed no abnormalities of 
the spinal cord at the level of the prior fracture.  This 
objective finding directly refutes Dr. Sexson's 
unsubstantiated conclusion that the veteran's cervical 
fracture resulted in cord involvement.  Moreover, the veteran 
is not completely bedridden from the residuals of the 
cervical fracture, contrary to Dr. Sexson's opinion.  The 
veteran is clearly able to leave his home for VA 
examinations, doctors' appointments, and VA hearings.  The VA 
examiner in 1998 noted not only that the veteran's gait was 
normal, but that he was able to perform physical activities 
such as climbing on and off the examining table and dressing 
and undressing without any evidence of pain, discomfort, 
hesitancy, or slowness.  Such observations indicate that the 
veteran's level of functioning is clearly much higher than 
that of a person who is bedridden.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent under Diagnostic 
Code 5285.

The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, there is no reasonable doubt on this 
matter.  There is no doubt that the veteran has 
symptomatology indicative of a severe cervical spine 
disability such as limitation of motion, pain, functional 
loss, and vertebral deformity.  Although the Board 
sympathizes with the veteran's difficulties due to his 
cervical spine disorder, the Board is constrained to abide by 
VA regulations.  The veteran does not have ankylosis of the 
cervical spine, abnormal mobility requiring neck brace, or a 
vertebral fracture with cord involvement.  Without one of 
these findings, he simply is not entitled to a higher 
disability rating.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  The veteran's 
complaints of arm numbness, tingling, and pain, decreased 
muscle strength, and inability to move his arms raises the 
issue of whether his service-connected disability might be 
more appropriately evaluated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Diagnostic Code 5293 provides 
a 40 percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief and a 
60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
However, no medical professional has indicated that the 
veteran has intervertebral disc syndrome.  Nerve conduction 
velocity and EMG studies in 1998 showed that the veteran has 
chronic polyneuropathy; the VA examiner indicated that there 
was no evidence of radiculopathy, such as would be present if 
the veteran had intervertebral disc syndrome of the cervical 
spine.  Accordingly, an increased rating under Diagnostic 
Code 5293 is not warranted.



ORDER

1.  As the reduction in rating by 10 percent for disability 
which pre-existed service was improper, the 10 percent 
disability rating for demonstrable deformity of a vertebral 
body (Diagnostic Code 5285) is restored, subject to the 
provisions governing the award of monetary benefits.  

2.  Entitlement to a disability evaluation of 30 percent for 
severe limitation of motion of the cervical spine is granted, 
to be added to the 10 percent granted above for demonstrable 
deformity of a vertebral body, subject to the provisions 
governing the award of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

